DAWKINS, J.
The issues of this case are the same as those in the case of the same plaintiff against the same defendant reported in 151 La. 862, 92 South. 364, and the other cases therein referred to, with the exception that it seeks to enjoin the collection of the tax for a later year, and as to which a plea of res judicata, based upon a judgment adverse to plaintiff in the first ease, was sustained.
The lower court sustained that plea, which was also urged in this case, and, for the reasons Heretofore given in the other cases, the judgment appealed from is affirmed with costs.